Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed August 10, 2022, claims 1, 3, and 5 were amended and claim 4 was cancelled.
The amendments to the claims overcome the rejection under 35 U.S.C. 112(b). The rejection is withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 of claims 1-5 over Imai have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2020/0158286 to Criel (hereinafter “Criel”).
Regarding claim 1, Criel discloses a high pressure tank (vessel 100, Fig. 1), comprising: a liner (liner 40, Fig. 2C) that has gas barrier properties and that is made of resin (para. [0073]); a reinforcing layer (reinforcing structure 50, Fig. 2C) disposed around the liner (Fig. 2C); and a cap (boss 10, Fig. 2C) that is provided on one end of the liner (see Fig. 2C) and that includes a flange portion (flange 11, Fig. 2C) and a communicating orifice (annotated Fig. 2C, below), wherein the flanqe portion (flange 11) includes a first lower face (annotated Fig. 2C) and a second lower face (annotated Fig. 2C), the first lower face includes an outer end of the flanqe portion (annotated Fig. 2C), the second lower face (annotated Fig. 2C) protrudes further than the first lower face (annotated Fig. 2C) toward a middle of the hiqh pressure tank (vessel 100) in a lonqitudinal direction of the hiqh pressure tank (annotated Fig. 2C), the reinforcing layer (reinforcing structure 50) includes a first reinforcing layer (annotated Fig. 2C) that is disposed between the liner (liner 40) and the first lower face of the flange portion (annotated Fig. 2C), the liner (liner 40) comes into contact with the second lower face (annotated Fig. 2C) and is joined to an inner face of the communicatinq orifice (annotated Fig. 2C) of the cap (boss 10).

    PNG
    media_image1.png
    437
    807
    media_image1.png
    Greyscale

Criel Annotated Figure 2C
Regarding claim 2, Criel further discloses the reinforcing layer (reinforcing structure 50) further includes a second reinforcing layer (reinforcement layer 20, Fig. 2C) disposed on an upper face of the flange portion (in the embodiment of Fig. 2C, “optionally (not drawn), the local reinforcement layer 20 may extend over the boss 10,” see para. [0083]; Fig. 2C).
Regarding claim 3, Criel further discloses the reinforcing layer (reinforcing structure 50) includes a reinforcing pipe portion (cylindrical section 41, Fig. 1) and a pair of reinforcing dome portions (first and second rounded ends 42, 42’, Fig. 1) joined to openings at both ends of the reinforcing pipe portion (Fig. 1; para. [0064]), the reinforcing dome portions (rounded ends 42, 42’) beinq disposed such that openinq ends of the reinforcing dome portions (ends of rounded ends 42, 42’ closer to axial middle of vessel 100, Fig. 1) are located on outer sides of the reinforcing pipe portion (rounded ends 42, 42’ are joined to outer sides of cylindrical section 41 relative to axial middle of vessel 100); and each of the reinforcing dome portions (rounded ends 42, 42’) includes the first reinforcing layer and the second reinforcing layer (see Fig. 2C).
Regarding claim 5, Criel further discloses the cap (boss 10) has a first opening portion (annotated Fig. 2C); the liner (liner 40) has a second opening portion at a liner portion joined to the cap (annotated Fig. 2C), the second openinq portion (annotated Fig. 2C) beinq smaller in diameter than the first  opening portion of the cap (see annotated Fig. 2C); and the first opening portion (annotated Fig. 2C) and the second opening portion (annotated Fig. 2C) constitute a part of a channel (opening 43, Fig. 1) for communicating between inside of the high pressure tank and outside of the high pressure tank (see para. [0084]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
                                                                                                                                                                                     /DON M ANDERSON/Primary Examiner, Art Unit 3733